Citation Nr: 0605281	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-02 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2000 Hearing 
Officer's decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California in which 
service connection for PTSD was granted with an evaluation of 
50 percent effective from March 11, 1999.  The veteran was 
notified of this decision in the Supplemental Statement of 
the Case (SSOC), and he appealed the rating assigned.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

At the Board hearing, the veteran advised that he had not 
worked in a number of years and was not working at that time 
due to his condition.  In his March 2005 letter, Dr. AA 
stated, "I also maintain that for these reasons he is 
unemployable."  As it is unclear whether the veteran wishes 
to make a claim for TDIU benefits, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  During the entire appeal period, the veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to such symptoms as impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
an initial evaluation of 70 percent for service-connected 
PTSD, for the period of the appeal, are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The Board notes that the issue on appeal arises from a notice 
of disagreement as to the initial rating assigned to the 
veteran's PTSD; and as such, represent a "downstream" 
issue.  With regard to the instant case, the Board finds that 
the VCAA notice requirements were met by the RO in the 
October 2000 SSOC which reported the Hearing Officer's 
decision and the February 2005 letter sent to the claimant.  
The October 2000 SSOC reported the initial notification of 
the grant of service connection and the evaluation assigned.  
The February 2005 letter advised the claimant of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2005).  The 
February 2005 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in February 2005 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Not only has he been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records, VA 
medical records, and Social Security Administration records 
are in the file.  The Board notes that at the August 2005 
Board hearing it was determined that the record would be held 
open for 60 days so that the veteran could submit Social 
Security Administration records and treatment records from 
the veteran's treating physician, Dr. AA.  A review of the 
record indicates that Social Security Administration records 
were received in August 2001.  In addition, the record 
includes VA treatment records of Dr. AA, the last being in 
July 2002.  While the veteran noted in August 2005 that he 
had been seeing Dr. AA every two months, and while VA has not 
obtained the treatment records since July 2002, the 
information included in Dr. AA's February 2003 and March 2005 
letters provide a summary of the veteran's psychiatric 
symptoms as well as Dr. AA's assessment of the veteran's 
severity of his mental health for the time the veteran was 
under his care.  Therefore, the Board concludes that the 
letters from Dr. AA summarize those unobtained VA treatment 
records, and, thus, the information in the record is adequate 
for adjudication.
     
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The RO provided the veteran appropriate examinations in 2001 
and 2004.  While the veteran's representative noted at the 
August 2005 Board hearing that the QTC examination was very 
rapid and wasn't thorough, it appears that, for the most 
part, the 2001 and 2004 VA examination reports were detailed 
and supported by VA outpatient treatment records.  Thus, the 
Board finds that VA has satisfied the duty to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  



II.	Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports a rating of 70 percent 
during the entire appeal period.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2005).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that during the entire appeal 
period, the veteran's PTSD symptoms match some of the rating 
criteria for a 50 percent rating (impairment of memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships) and some of the rating criteria for a 70 
percent rating (suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships). 

VA treatment records from March 1999 to July 2000 indicate 
that the veteran consistently exhibited symptoms of 
depression, constricted affect, sleep impairment, 
irritability, and social isolation.  In addition, the veteran 
voiced isolated complaints of impaired concentration, 
intrusive thoughts, exaggerated startle response, and 
flashbacks.  The Board notes that while the veteran denied 
suicidal and homicidal ideation, the veteran consistently 
reported thoughts of wanting to die.  In addition, the 
veteran reported an impulse to grab a gun from a police 
officer.  This impulse he reportedly found frightening and 
stated that he was able to control it by avoiding police.  
The Board also notes that the veteran reported that he was 
unable to maintain jobs due to anger problems with authority 
figures.   

A June 1999 Behavioral Health Initial Assessment report 
indicates that the veteran was referred to psychotherapy 
evaluation by his treating psychiatrist, Dr. AA, whom he had 
been seeing for 3 months.  The veteran's PTSD symptoms 
included weekly nightmares, night sweats, hypervigilance, 
insomnia, depression, interpersonal irritability, 
forgetfulness, alcohol abuse, social isolation, confused 
thoughts, and self-destructive impulses to take a gun from a 
police officer.  The veteran reported that he lived alone, 
worked sporadically as a handyman, had no leisure activities, 
and spent his time sitting around thinking about how "messed 
up" his life was.  In addition, the veteran reported 
difficulty holding down jobs although he reported a work 
history that included 10 years at one job.  The veteran's 
relationship history reportedly included two long-term 
relationships.

The initial evaluation summary noted that that the veteran 
tried attending a therapy group but felt that he did not care 
about the other members and that they did not care about him.  
The veteran was diagnosed with PTSD; severe and recurrent 
major depressive disorder; alcohol abuse.  A GAF score of 50 
was assigned.  

The record also indicates that the veteran is receiving 
Social Security disability payments for affective disorder 
and anxiety related disorders.  A December 1999 Social 
Security Administration Psychiatric Review Technique report 
indicates that the veteran suffered symptoms of depression, 
sleep disturbance, feelings of guilt or worthlessness, 
difficulty concentrating or thinking, thoughts of suicide, 
and anxiety evidenced by recurrent and intrusive 
recollections of a traumatic experience.  The consultant's 
notes indicated a diagnosis of PTSD, major depressive 
disorder, recurrent, severe, avoidant personality disorder, 
and alcohol abuse.  The consultant stated, "Even though [the 
veteran] picks up jobs of handyman, in my opinion, he cannot 
sustain regular working hours of 6-8 [hours per day] in two 
[hour] increments due to his depression and impulsivity."  

The December 1999 report noted that the veteran was 
moderately limited in his understanding and memory, sustained 
concentration and persistence, social interaction, and 
adaptation.  However, the veteran was reportedly markedly 
limited in his abilities to understand, remember, and carry 
out detailed instructions and to interact appropriately with 
the general public.   

The record also includes VA treatment records from 2001 to 
2002 including treatment records of Dr. AA.  These reports 
note that the veteran was still experiencing impaired sleep, 
mood instability, intrusive thoughts, and that he remained 
very avoidant, socialized little, and had few friends.  No 
suicidal or homicidal ideation was noted.

A VA examination report, dated in February 2001, noted that 
the veteran reported symptoms of recurrent episodes of 
depression, nightmares, arousal and response to traumatic 
reminders, emotional numbing, sleep disturbance, guilt 
feelings, tearfulness, exaggerated startle, irritability, 
social isolation, hostility in social situations, lack of 
intimacy, and trouble with his memory.  The examiner noted 
that the veteran stated that he had suicidal ideas and 
thoughts but that he was not actively planning to do anything 
along that line.

The examiner noted that the veteran was obviously depressed 
and anxious and that he was functioning on a borderline 
social level and that the veteran was unable to maintain work 
or close interpersonal contacts because of the PTSD symptoms.  
The GAF assigned was 60.

The most recent VA examination report, dated in September 
2004, noted that the veteran reported chronic sleep problems, 
irritability as well as frequent outbursts of anger, 
exaggerated startle response, frequent nightmares and 
flashbacks, recurrent and intrusive recollections about 
Vietnam.  The veteran also reported being extremely isolated 
and socially withdrawn.  Although the examiner noted that the 
veteran lived with a girlfriend, gets along with family 
members, and had close friends, she also noted that he has 
very minimal social contacts.  

The examiner stated, "Veteran did not have impairment of 
thought process or communication.  There was no inappropriate 
behavior noted during the evaluation.  There was no obsessive 
or ritualistic behavior noted during the evaluation.  His 
rate and flow of speech were not irrelevant, illogical, or 
obscure in their speech patterns."  A GAF of 62 was 
assigned.  

As noted above, the February 2001 and September 2004 VA 
examinations assigned Global Assessment of Functioning (GAF) 
scores of 60 and 62, respectively.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See DSM-IV at 44-47. 

Although the 2001 and 2004 VA examiners assigned GAF scores 
of 60 and 62, indicating mild to moderate occupational and 
social impairment, such scores are not dispositive of the 
evaluation issue, and it must be considered in light of the 
actual symptoms of the veteran's disorder.  In this case, the 
GAF scores assigned by the VA examiners appear to be 
inconsistent with the evidence as a history of suicidal 
thoughts as well as consistent complaints of impaired impulse 
control and social isolation.  

In fact, Dr. AA, the veteran's treating psychiatrist, has 
indicated by letter on two occasions that the veteran's 
psychiatric disability is far more severe than demonstrated 
at the VA examinations.  Dr. AA noted in February 2003 that 
the veteran remains extremely isolated and interacts seldomly 
with others, that the veteran fears that social interaction 
will lead to conflict and is fearful of his inability to 
contain his anxiety and irritability, and that he struggles 
to avoid interactions with others and especially struggles to 
avoid any form of conflict.  Dr. AA stated, "While [the 
veteran] can present quite well and appears articulate and 
under control, my feeling is that these symptoms are largely 
numbing symptoms and are not exactly a reflection of how well 
he functions in the world or in relationships with others.  
While at the best of times his GAF score may approach 60, I 
feel a more reflective GAF score that takes into 
consideration the nature of his interaction in society would 
be in the order of 40."

In his March 2005 letter, Dr. AA challenged the validity of 
the contracted VA examinations performed by psychiatric 
consultants who he notes "met with [the veteran] for no 
longer than 15 minutes."  In that letter, Dr. AA notes that 
the veteran does not attend group therapy as stated in the VA 
examination report because the veteran thinks it will only 
worsen his condition and increase his irritability and anger 
about events that occurred in Vietnam.  In addition, Dr. AA 
noted that the veteran and his "girlfriend" have frequent 
arguments that have repeatedly involved the destruction of 
property and resulted in them spending significant periods of 
time apart.  Regarding the veteran's relatives, Dr. AA noted 
that the veteran does not get along with his siblings, he 
last saw them briefly at a family funeral four years prior.  
Dr. AA noted an incident in which a member of the 
girlfriend's extended family assaulted the veteran.  Dr. AA 
reported that the veteran was fearful of going around this 
part of the girlfriend's family because he was afraid that he 
might seriously end up hurting this person because he felt 
incapable of handling his anger.  Dr. AA stated, "I maintain 
that [the veteran's] highest GAF rating may approach 60, but 
as I said in my previous letter a more reflective GAF score 
is in the order of 40 because of his serious inability to 
interact effectively in society.  His anger, low frustration 
tolerance and irritability/anxiety are too severe to permit 
him to interact well with others.  I also maintain that for 
these reasons he is unemployable."   

As the record contains conflicting medical opinions, the 
Board has the responsibility of weighing the evidence, 
including the medical evidence, for purposes of determining 
its probative value.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, Board cannot make its 
own independent medical determinations, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Id.   It is 
also true, however, that the Board is not required to give 
greater weight to the opinion of a physician simply because a 
physician treated the veteran.  See Guerreri v. Brown, 4 Vet. 
App. 467, 473 ("Court refuses to adopt a rule that gives the 
opinions of treating physicians greater weight in evaluating 
claims made by veterans.").

After careful review of the conflicting medical opinions on 
the severity of the veteran's PTSD, the Board is unable to 
find that one opinion is clearly more convincing than the 
other.  In this case, a more detailed discussion of the 
specific opinions, credentials of the diagnosticians, and 
circumstances of opinions in this case would not seem to 
resolve the matter.  It would merely highlight that the 
evidence appears to be in equipoise.  

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, is in a state of 
equipoise.  Accordingly, reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

While the Board has found that by resolving reasonable doubt 
in the veteran's favor, his symptoms exceed the criteria for 
the 50 percent rating and more nearly approximate the 
criteria for the 70 percent rating, they do not approach the 
severity contemplated for the 100 percent rating.  As set 
forth above, the criteria for a 100 percent rating are met 
when the veteran experiences total occupational and social 
impairment, which is clearly not demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  The veteran is able to do 
household chores, run errands, shop, cook, handle his own 
money, and transport himself.  In addition, Dr. AA notes that 
the veteran is invested in making sure his girlfriend's 
daughter completes school.        

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, but no higher, for the period of this 
appeal. 




ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected post-traumatic stress disorder (PTSD) is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


